Citation Nr: 1431970	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  12-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

Whether the interruption of vocational rehabilitation benefits, effective July 22, 2011, under the provisions of Chapter 31, Title 38, United States Code, was proper.

Whether the discontinuance of vocational rehabilitation benefits, effective September 19, 2011, under the provisions of Chapter 31, Title 38, United States Code, was proper.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision by the Department of Veterans Affairs (VA) Vocational Rehabilitation & Employment Division in Milwaukee, Wisconsin.

This case was previously before the Board in August 2012, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) with instructions to schedule the Veteran for a RO hearing.  Substantial compliance with the Board's remand having been accomplished, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 303, 311 (2007).

In view of the favorable decision in the matter of whether the discontinuance of vocational rehabilitation and education (VR&E) benefits was proper, the issue of entitlement to reinstatement of vocational benefits under the provisions of Chapter 31, Title 38, United States Code has also been raised.  This issue will be addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1. In November 2006, the Veteran filed a claim for VR&E.  

2. In December 2009 an Individualized Written Rehabilitation Plan (IWRP) was established.

3. The IWRP's long-range goal was to obtain and maintain entry level employment in the occupational goal of Registered Nurse.

4. An intermediate objective to achieve the goal was the Veteran will complete an Associate's Degree in Registered Nursing.  

5. The Veteran requested a change in the intermediate objective to allow him to pursue a Bachelor of Science in Nursing.  

6. The Veteran's counselor recommended the Veteran continue to pursue the intermediate objective of completing an Associate's Degree in Registered Nursing.  

7. The Veteran refused and as a result his cooperation became unsatisfactory.

8. In July 2011 the Veteran's case was interrupted for unsatisfactory cooperation.  

9. Around August 2011 or September 2011 the Veteran was working with an official at Bryant and Stratton College on admission.  

10. In September 2011 the Veteran's case was discontinued for continued unsatisfactory cooperation.  


CONCLUSIONS OF LAW

1. The interruption of VR&E benefits under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 3107, 3111, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1, 21.33, 21.35, 21.40, 21.53, 21.57, 21.80, 21.84, 21.94, 21.197, 21.198, 21.362, 21.364, 21.420 (2013).

2. The discontinuance of VR&E benefits under Chapter 31, Title 38, United States Code, was not proper.  38 U.S.C.A. §§ 3100, 3101, 3102, 3106, 3107, 3111, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1, 21.33, 21.35, 21.40, 21.53, 21.57, 21.80, 21.84, 21.94, 21.197, 21.198, 21.362, 21.364, 21.420 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).

The United States Court of Appeal for Veterans Claims has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving waiver request).  Such is the case with VA vocational rehabilitation programs. Specifically, 38 C.F.R. § 21.420(a) provides that "VA will inform a [V]eteran in writing of findings affecting receipt of benefits and services under Chapter 31."

In this case, the requirements of 38 C.F.R. § 21.420(a) were satisfied by July 2011 and September 2011 letters to the Veteran which notified him that his case had been placed in interrupted and discontinued status, respectively.  The letters informed the Veteran of the reasons for the decision, and that he could schedule a new appointment.  The letters also informed the Veteran of what to do if he disagreed with the decision.  Following these letters, the Veteran's claim was readjudicated in a January 2012 statement of the case and May 2013 and July 2013 supplementary statement of the cases.

The Board further finds that the duty to assist requirements of the VCAA have been satisfied in this case.  Specifically, all obtainable evidence adequately identified by the Veteran relative to his claim on appeal has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

The Veteran seeks entitlement to VR&E benefits under the provisions of Chapter 31, Title 38, of the United States Code.

The purpose of VR&E benefits provided in chapter 31, title 38, United States Code, is to enable veterans with service-connected disabilities to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  A veteran who meets the criteria for basic entitlement may be provided a program of rehabilitative services which may include medical, diagnostic, counseling, educational, vocational, and/or employment services, among other services, as are determined to be needed and appropriate.  38 C.F.R. § 21.35(i).

There are three basic requirements for eligibility for Chapter 31 vocational rehabilitation benefits.  The first requirement is that veteran has a service-connected disability of 20 percent or more and is determined to be in need of rehabilitation to overcome an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The second requirement is that the services necessary for training and rehabilitation must be identified by VA and the veteran.  38 C.F.R. § 21.1(b)(2).  The third requirement is that VA and the veteran must develop a written plan describing the program goals and the means through which those goals will be achieved.  38 C.F.R. § 21.1(b)(3).

 A veteran seeking Chapter 31 vocational rehabilitation training is assigned a specific case status.  See 38 C.F.R. § 21.180(a).  A veteran's initial case status is "applicant" status.  38 C.F.R. § 21.182.  Once the existence of a qualifying service-connected disability is established under 38 C.F.R. § 21.40(a), an "initial evaluation" is scheduled under 38 C.F.R. § 21.50(a), after which a veteran may then progresses to "evaluation and planning status."  See 38 C.F.R. § 21.180(e)(1)-(4).

During evaluation and planning status, it is determined whether a veteran has an employment handicap under 38 C.F.R. § 21.40(b) and whether achievement of a vocational goal is feasible, and a plan is developed.  See 38 C.F.R. §§ 21.184(a)(1), 21.50.

An individual written plan must be developed by VA and the veteran describing the goals of the program and the means through which the goals will be achieved.  38 C.F.R. §§ 21.1 (2013).  The veteran, a counseling psychologist, or vocational rehabilitation specialist may request a change in the individualized written rehabilitation plan at any time, and a change in the statement of long-term goals may be made when achievement of the current goal is no longer reasonably feasible; the veteran's circumstances have changed; and/or new information shows that rehabilitation is more likely if a different long-range goal is established; and the veteran fully participates and concurs.  38 C.F.R. § 21.94 (2013).  A change to intermediate objectives or services provided under the plan may be made by the case manager when such change is necessary to carry out the statement of long-range goals.  The veteran must concur in the change.  Id.  

The term "vocational goal" is defined by statute as gainful employment consistent with the veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to a veteran's circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).

When a decision concerning achievement of a vocational goal cannot be made during the initial evaluation, 38 C.F.R. § 21.57 provides for an extended evaluation, and a veteran's case may be assigned to "extended evaluation status."  38 C.F.R. § 21.57(a); see 38 C.F.R. § 21.188 (outlining the procedures for moving an applicant from 'evaluation and planning' status to "extended evaluation" status).  An extended evaluation may be authorized for the period necessary to determine whether the attainment of a vocational goal is currently reasonably feasible for the veteran; a counseling psychologist may approve an initial period of up to 12 months for an extended evaluation.  See 38 C.F.R. § 21.74(a) and (c).  If a veteran completes "evaluation and planning status," he or she moves to "rehabilitation to the point of employability" status, from there progresses to "employment services" status and from there to "rehabilitated" status.  See 38 C.F.R. §§ 21.180, 21.190, 21.194, 21.196.

The veteran is responsible for satisfactory conduct and cooperation in developing and implementing a program of rehabilitative services under Chapter 31.  38 C.F.R. § 21.362(a).  Specifically, a veteran must: (1) cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and re-enrollment in a course, changing the rate at which a course is pursued, requesting a leave of absence, requesting medical care and treatment, securing supplies, and other applicable procedures; (5) conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(c).

At any point during the process where a veteran's conduct or cooperation becomes unsatisfactory, the veteran may be moved first, "interrupted" status with suspension of services, and then to "discontinued" status where services to the veteran may be terminated.  See 38 C.F.R. §§ 21.197; 21.198.  Vocational rehabilitation service and assistance may be "interrupted" when the evidence indicates that the veteran will be able to resume the program at some future date, which can be approximately established.  See 38 C.F.R. §§ 21.197, 21.362, 21.364. 

The purpose of assignment to interrupted status is to assure that all appropriate actions have been taken to help the veteran continue in his program before discontinuing benefits and services.  38 C.F.R. §§ 21.197(c)(4).  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be discontinued and assigned to "discontinued" status unless mitigating circumstances are found.  When mitigating circumstances exist the case may be continued in "interrupted" status until VA staff determines the veteran may be reentered into the same or a different program because the veteran's conduct and cooperation will be satisfactory, or if a plan has been developed, to enable the veteran to reenter and try to maintain satisfactory conduct and cooperation.  Mitigating circumstances include: (i) the effects of the veteran's service and nonservice-connected condition; (ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation; or (iii) other circumstances beyond the veteran's control.  38 C.F.R. § 21.364.

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made, and are found not reasonably likely to be effective, "discontinue" services and assistance to the veteran.  38 C.F.R. § 21.364(a).  VA will discontinue the veteran's case and assign the case to discontinued status for reasons including but not limited to cases where the veteran declines to initiate or continue rehabilitation process; where a veteran's conduct or cooperation becomes unsatisfactory, services and assistance may be discontinued and assigned to discontinued status as determined under provisions of 38 C.F.R. §§ 21.198, 21.362, 21.364 (2013).  Also, a case may be placed in discontinued status if his or her failure to progress in a program is due to a continuing lack of application unrelated to any personal or other problems; or the inability of the veteran to benefit from rehabilitation services despite the best efforts of VA and the veteran.  38 C.F.R. § 21.198(b)(6) (2013).  
Whenever a veteran's status is changed, the veteran must be fully informed of that fact by a letter that states the reasons for the change in status, 38 C.F.R. § 21.180(d), and be afforded prior notification of any adverse action, 38 C.F.R. § 21.420(d).

In this case, the Veteran filed an initial application for VR&E in 1999.  The Veteran was found to be entitled to VR&E due to employment handicap and serious employment handicap.  In 2000 an IWRP was established with the goal of acquiring and maintaining employment in Computer Help Desk.  He quit vocational training soon after it began in 2000.  He did this because he had obtained employment as a surgical technician, a job he performed previously both during active service and civilian life.  In light of this, Veteran's VR&E was discontinued.  

The Veteran eventually left this surgical technician job because of problems associated with his service connected migraines.  Following a year of unemployment, the Veteran reapplied for VR&E in November 2006.  In January 2007 an evaluation again established entitlement to VR&E due to employment handicap and serious employment handicap.  An individualized extended evaluation plan (IEEP) was developed for the Veteran, in which the Veteran participated in a 3 week evaluation to assess the Veteran's vocational feasibility.  

At a March 2007 meeting the evaluation report was discussed with the Veteran.  Evaluators informed the Veteran they had concerns to which he reacted poorly.  He asserted that he disagreed with the report but would not elaborate on what parts.  Additionally, the report pointed out that the Veteran failed to disclose pertinent information to the VA, namely that a physician had determined the Veteran should not be lifting anything heavier than ten pounds and the fact that he had an open Worker's Compensation claim with a former employer.  After expressing his displeasure with the evaluation report, the evaluators, and the process in general the Veteran left the meeting before its official conclusion.  Subsequently, the Veteran's case was referred to a Vocational Rehabilitation Panel (VRP).  

In June 2007 the VRP recommend that the Veteran be informed that in order to proceed with his IEEP to determine vocational feasibility, he should be prepared to bring to counseling a list of his medication, a full list of his work restrictions, a medical release from his primary care team to participate in a retraining program, and his worker compensation report or contact person.  The VRP noted without full participation the Veteran case would be interrupted for nonpursuit of his claim.  The Veteran was informed of this via a June 2007 letter.  

As of August 2007 the Veteran had not taken the necessary steps to be considered to be participating fully in the evaluation process.  An August 2007 letter informed the Veteran in 30 days from the current date the Veteran would be place in interrupted status because he had not cooperated in the IEEP process.  The record is absent any evidence that the Veteran complied with the requirements of full participation during the 30 days and a September 2007 letter informed the Veteran that his case was considered to be in interrupted status.  

July 2008 and August 2008 counseling records indicate at this time the Veteran started to become more cooperative with the vocational rehabilitation process.  He also expressed an interest in changing his goal to pursuing education and training in nursing.  To this extent the Veteran indicated he had been attending the Milwaukee Area Technical College (MATC) registered nurse (RN) associated degree pre-nursing program since the fall of 2007.  In light of this the Veteran's case was referred back to VRP.

In September 2008 VRP expressed concern that the Veteran's self-selected goal of becoming an RN was incompatible with the complications caused by his service-connected migraines and the ten pound lift limit associated with his non-service-connect shoulder injury.  The Veteran was encouraged to pursue a less physically demanding healthcare occupation.  The VRP and Veteran agreed that the Veteran and his counselor should continue with vocational planning.  

Following the VRP the Veteran informed his counselor that his current treatment for migraines was providing better relief than in the past.  Additionally, the Veteran provided a letter from his orthopedic surgeon indicated that his shoulder condition should not prevent him from preforming the duties required of a nurse.  In light of this evidence the Veteran's counselor determined that, affording the Veteran the benefit of the doubt, pursing training as an RN was feasible.  November 2008 Counseling Record.  A December 2009 IWRP with the goal of obtaining and maintaining entry level employment in the occupational goal of RN was established.  Three objectives were established at this time to assist the Veteran in accomplishing the goal.  The first of which was for the Veteran to complete his RN associate's degree.  The Veteran and his counselor agreed that he would pursue the degree at MATC and the Veteran confirmed that he understood that a delay may arise when he moved from the pre-nursing program to the actual nursing program.  As the Veteran had already been taking classes at MATC his case was referred for retroactive induction under Chapter 31.

In January 2011 the Veteran revealed to his counselor that he had been denied acceptance into the full nursing program after receiving D grades in a math class, chemistry class, and scoring low on a national RN admissions test.  The Veteran, without consulting his counselor, applied to Mount Mary College, Columbia School of Nursing, a four year college that offers a Bachelor of Science in Nursing.  The Veteran was accepted and awarded a transfer scholarship.  However, he was again only accepted into the pre-nursing program and acceptance into the actual nursing program was not guaranteed.  Further, the program was a bachelor's degree and not an associate's degree program so that what remained of the Veteran's 48 months of entitlement to VR&E would end before he completed the degree, even taking into account his credits that could transfer.  

Because of this the Veteran's counselor recommended he seek admission to Bryant and Stratton College RN associate's degree program.  The program was in the area and acceptance of an applicant into the nursing program was made at the same time as the pre-nursing program.  This recommendation was made because acceptance into a bachelor's degree nursing program was perceived as unlikely in light of the Veteran's failure to be accepted in an associate degree nursing program and continuing to pursue an RN associate degree meant that what remained of the Veteran's 48 month entitlement would cover the entire program.  The Veteran refused to consider this option.  The counselor decided to not take any action for a semester to give the Veteran time to reconsider following her recommendation.  

The Veteran and his counselor met in July 2011 following a time where the Veteran missed multiple meetings.  At this meeting the Veteran expressed his displeasure with the counselor.  He again refused to follow the counselor's recommendation that he apply to Bryant and Stratton College.  The counselor's report of this meeting indicates she intended to pursue interrupted status for the case because of Veteran's refusal to cooperate with her recommendations.  

A July 22, 2011 letter informed the Veteran that his case had been interrupted because of his refusal to cooperate with the counselor's recommendations.  In August 2011 the Veteran submitted a statement that he disagreed with the interruption and requested an administrative review.  A September 19, 2011 letter informed the Veteran that his case had been discontinued because he declined to participate in counseling assistance to redevelop an intermediate objective for his current IWRP instead electing to attend a program not approved under Chapter 31.  

Later in September administrative review of the Veteran's case was completed.  The review determined that the Veteran's request to pursue a Bachelor's of Science in Nursing remained denied and the action to interrupt the Veteran's case was appropriate.  A November 2011 statement from the Veteran says he wishes to appeal the discontinuation of his counseling assistance.  Read broadly this appears to be an appeal of the Veteran's case being discontinued as well as a notice of disagreement with the September 2011 administrative review.  In January 2012 a statement of the case was issued.  In February 2012 the Veteran filed a VA form 9 substantive appeal to the Board.  In August 2012 the Board remanded the Veteran's case so that he could receive his requested hearing with the RO.  

The Veteran testimony at the RO outlines the history of his vocational rehabilitation much the same as it is outlined above; however, the Veteran account does differ in some respects.  First the Veteran maintains he cooperated with the vocational rehabilitation process.  See November 2012 RO Hearing Transcript.  Also, the Veteran indicates he notified his counselor of being denied acceptance into the MATC nursing program in November 2010, not January 2011 as indicated by the counselor's reports.  Id. at 18-19.  Further, the Veteran says the counselor did not raise the issue of Bryant and Stratton College until July 2011, not January 2011 as indicated by the counselor's reports.  Id. at 23.  Additionally, the Veteran says he only missed one meeting and that was because he was attending classes at Mount Mary College and he informed the counselor of this.  Id. at 23-25.

Following the July 2011 meeting with his counselor, the Veteran reports that he met with an official from Bryant and Stratton College.  November 2012 RO Hearing Transcript pages 27-29.  Around August or September 2011 he claims to have provided his transcripts and other paperwork to this official and was getting ready to take a test required for admission.  Id. at 29.  He says he attempted to inform his counselor of this fact but she did not attend a scheduled meet with him and thereafter would not have any contact with him.  Id. at 29-30.  He eventually dropped out of Mount Mary College, Columbia School of Nursing because, without the assistance of VR&E, he could not afford to support his family and continue to attend.  Id. at 32-34.  Also, the financial stress caused tension with his family that caused his academics to suffer.  Id.  The Veteran reports that he has reapplied for VR&E and hopes to attend Bryant and Stratton College to again pursue a RN associate's degree.  Id. at 34.

Based on the facts in this case, the Board finds that the RO followed the required process, and that VA's interruption of the Veteran's benefits was appropriate.  Here, the record establishes that, at the time of the interruption, the Veteran was refusing to follow the counselor's recommendation to apply to Bryant and Stratton College, instead choosing to pursue a degree at Mount Mary College, Columbia School of Nursing.  The Veteran's long-range goal, written in the "program goal" field of his IWRP was to obtain and maintain entry level employment in the occupational goal of RN.  One of Veteran's intermediate objectives to obtain this goal was to complete a RN associate degree.  As made clear by 38 C.F.R. § 21.94(c) a change to an intermediate objective provided in an IWRP may be made when such change is necessary to carry out the statement of long-range goals.  Mount Mary College, Columbia School of Nursing, awards Bachelor of Science in Nursing, to pursue such a degree would have required a change to the Veteran's intermediate objective; however, changes to an intermediate objective are only to be made when necessary.  In this case, a change to an intermediate objective was not necessary as Bryant and Stratton College; the College recommended by the counselor, awarded RN associate degrees.  As such, the Board finds the Veteran's counselor was bound by statute to refuse to change the Veteran intermediate objective to allow for the Veteran to purse a bachelor's degree because it was not necessary to achieve the long-range goal.  Id.  

With this in mind, the Board is lead to the conclusion that Veteran cooperation was unsatisfactory and placing his case in interrupted status was the proper step for the counselor to take.  Additionally, as discussed above the Veteran was given proper notification of the interruption.   

In sum, the Veteran's counselor was bound by regulations found in 38 C.F.R. § 21.94(c) to not change an intermediate objective found in Veteran's IWRP unless it was necessary.  The Veteran's long-range goal could still be accomplished without changing the Veteran's intermediate objective of obtaining a RN associate's degree so a change was not necessary.  The Veteran refusal to pursue a RN associate's degree, instead insisting on a bachelor's degree, was evidence of unsatisfactory cooperation allowing the Veteran's case to be placed in interrupted status.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The interruption of benefits was proper.
   
In regards to the discontinuation of the Veteran's case, the Board finds that in light of the Veteran's testimony discontinuation of his case was improper.  Once the Veteran is in interrupted status it is appropriate to discontinue a Veteran case if unsatisfactory cooperation persists.  38 C.F.R. §§ 21.198, 21.362, 21.364.  However, as discussed above, the Veteran stated that after his July 2011 meeting with his counselor he started to pursue admission to Bryant and Stratton College as his counselor recommended.  He further stated that around August or September 2011 he had filled out paperwork and was getting ready to take a test required for admission.  This means when his discontinuance became effective in September 2011 he was attempting to cooperate with his counselor recommendation.  Additionally, according to the Veteran the reason his counselor was unaware of this is because she was unavailable whenever he tried to contact her about it.  The Board finds no reason to find the Veteran's testimony incredible.  As such, the Board cannot find it was proper to discontinue the Veteran's case because of continued unsatisfactory cooperation.  

In sum, while it was proper to interrupt the Veteran's case for unsatisfactory cooperation in July 2011, shortly thereafter the Veteran started to cooperate with the counselor's recommendations by trying to gain admission to Bryant and Stratton College.  While this attempt by itself may not have been satisfactory to cease interruption it evidences a level of cooperation that made discontinuance improper.  Affording the Veteran the benefit-of-the-doubt, the Board finds that discontinuance improper.  As such, the Veteran's status as "discontinued" should be changed to "interrupted."   


ORDER

The interruption of VR&E benefits, effective July 22, 2011, under the provisions of Chapter 31, Title 38, United States Code, was proper; to this extent the appeal is denied.

The discontinuance of VR&E benefits, effective September 19, 2011, under the provisions of Chapter 31, Title 38, United States Code, was improper; to this extent the appeal is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


